DETAILED ACTION
Claims 1-16 were filed with the application on 07/10/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020, 02/11/2021, 05/13/2021, and 07/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “74” has been used to designate both a spring (see Fig. 6) and a flange (see Fig. 7) (it is believed that 74 should only be pointing to a spring).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Objections
Claims 8, 10, and 14 are objected to because of the following informalities:
In claim 8, “the respective valve” (line 5) should be replaced with “the respective nozzle valve” in order to be consistent and clear with previous claim language. 
In claim 10, “the respective valve” (line 5) should be replaced with “the respective nozzle valve” in order to be consistent and clear with previous claim language.
In claim 14, “the respective valve” (line 4) should be replaced with “the respective nozzle valve” in order to be consistent and clear with previous claim language.
In claim 14, “each valve” (line 7) should be replaced with “each nozzle valve” in order to be consistent and clear with previous claim language.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the term “presenting” (line 3) and the term “present” (line 11) each render the claim indefinite and confusing.  The terms “presenting” and “present” are not clear or defined.  It is not known what is required by that term.  The examiner suggests replacing instances of “presenting” with the term “comprising;” and replacing the term “present” with the term “comprise”.
With regard to claim 5, the term “presenting” (line 5) renders the claim indefinite and confusing.  The term “presenting” is not clear or defined.  It is not known what is required by that term.  The examiner suggests replacing instances of “presenting” with the term “comprising.”
With regard to claim 6, the term “it” (line 3) renders the claim indefinite.  It is not clear what is being referred to with the use of the term “it.”  The examiner suggests replacing “it” with “the flow”.
With regard to claim 7
Dependent claims 2-16 are also rejected for being dependent upon a rejected claim. 

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 10, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,078,067. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8, 10, and 14 correspond to claims claim 1, 5, 9, and 10.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1-4 (as far as they are definite) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0358317B1 (hereinafter “Kirschner”) (cited on IDS dated 07/09/2021).
With regard to claim 1, Kirschner discloses a direct injection supply kit (Fig. 1-4) to mix liquid components (syrup) into a mixture and deliver the mixture to a treatment device (20) (col. 1, lines 5-11), said direct injection supply kit comprising: one or more liquid component containers (containers at each 12, 14) each comprising an interior space (inside of 12, 14) configured to receive a corresponding one of the liquid components (syrup; col. 3, lines 13-16) of the mixture, each of said one or more containers (12/14) including an elongated flexible bladder (bag in box – plastic bag = flexible; see col. 3, lines 13-14; col. 1, line 16), which generally defines the interior space, and a discharge nozzle (nozzle inherently at exit of 12/14 that leads to conduits 28/29), which fluidly communicates with the interior space (inside of 12/14) to discharge a flow of the corresponding liquid component from the bladder (12/14); and one or more metering bodies (left and right boxes/bodies of 16; see Figs. 1-4) fluidly communicating with the respective one or more component containers (12/14; see Fig. 1), each of said one or more metering bodies (left and right boxes/bodies of 16) defining a metering orifice (68/70) to control a flow rate of the corresponding liquid component from the bladder (12 or 14) (col. 3, lines 37-40), wherein the metering bodies (left and right boxes/bodies of 16) present dissimilar metering orifices so as to provide distinct flow rates of the corresponding liquid components (col. 4, lines 7-13; lines 40-45). 

    PNG
    media_image1.png
    911
    1633
    media_image1.png
    Greyscale

With regard to claim 2, Kirschner discloses one liquid component container (comprising is used, which is open ended; Kirschner discloses one container at 12).
With regard to claim 3, Kirschner discloses two or more liquid component containers (12 and 14).
With regard to claim 4, Kirschner discloses an enclosed mixing structure (see annotated Fig. 4) that fluidly communicates with the metering bodies (left and right side of 16) to receive and permit intermixing of the flows of liquid components to form the mixture as the flows are advanced to the treatment device (20) (flow exits 68 and 79 to mix in the enclosed mixing structure shown in annotated Fig. 4). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 (as far as they are definite) are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner in view of U.S. Pat. No. 2,198,524 (“Berwick”).
With regard to claim 5, Kirschner discloses all the claimed features with the exception of disclosing the mixing structure having a plurality of tubing lines communicating with metering bodies, and a tubing connector to mix the flow.
Kirschner does disclose internal passages/lines leading from and communicating with metering bodies (flow lines leaving orifices 68, 70) and a connector to mix the flow 
Kirschner does disclose that the orifices 68/70 can be separate unit from 50 (thus making 16/50 in a different structure) (col. 4, lines 24-26).
Berwick teaches that it is known in the art to modify a Y-type connection (lines and connector) to include tubing (see Fig. 3) (tubing lines 20/12 left/right; and tubing connector at 21 in Fig. 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a Y-tube connector, such as taught by Berwick, in the outflow from the orifices of Kirschner to provide tubing lines and a tubing connector, for the purpose of allowing the flow path to be disconnect able components to allow for better access, cleaning, and adjustments. 
 With regard to claim 6, Kirschner discloses all the claimed features with the exception of disclosing the mixing structure having a single tubing line communicating with the metering body and a tubing connector (included in the enclosed mixing structure) to mix the flow.
Kirschner does disclose internal passages/lines leading from and communicating with metering body/bodies (flow lines leaving orifices 68, 70) and a connector to mix the flow (where flow joins/mixes together) (see Fig. 4). Kirschner does not disclose that the line(s) and connector are tubing.
Kirschner also discloses an enclosed mixing structure (see annotated Fig. 4) that fluidly communicates with the metering body (side of 16) to receive the flow of liquid 
Kirschner does disclose that the orifices 68/70 can be separate unit from 50 (thus making 16/50 in a different structure) (col. 4, lines 24-26).
Berwick teaches that it is known in the art to modify a Y-type connection (lines and connector) to include tubing (see Fig. 3) (tubing lines 20/12 left/right; and tubing connector at 21 in Fig. 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a Y-tube connector, such as taught by Berwick, in the outflow from the orifices of Kirschner to provide tubing lines and a tubing connector, for the purpose of allowing the flow path to be disconnect able components to allow for better access, cleaning, and adjustments.
With regard to claim 7, Kirschner as modified by Berwick disclose that the lines (see Fig. 3 of Berwick at 20/12 left and right) each comprise a length dimension measure from an upstream to downstream end that are substantially the same (see Fig. 3 of Berwick).
 
Claims 9 and 11 (as far as they are definite) are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner in view of U.S. Pat. No. 2,198,524 (“Berwick”) as applied to claims 5 and 6 above, and further in view of U.S. Pat. No. 4,344,469 (“Brown”).
With regard to claim 9 and claim 11, Kirschner (as modified above by Berwick) discloses all the claimed features with the exception of disclosing a one-way valve 
Brown teaches that it is known in the art to modify a supply kit with liquid container (analogous to bladder 39) to have a one-way valve (62) associated with the container/bladder (39) to prevent fluid flow into the container (39) (see Fig. 1 and col. 4, lines 48-52).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a one-way valve associated with a liquid container/bladder, as taught by Brown, to the arrangement (and bladders) of Richter for the purpose of providing unwanted flow of fluid back into a liquid container/bladder (see col. 4, lines 48-52 of Brown).

Claim 12 (as far as it is definite) is rejected under 35 U.S.C. 103 as being unpatentable over Kirschner in view of U.S. Pat. No. 4,913,316 (“Richter”).
With regard to claim 12, Kirschner discloses all the claimed features with the exception of disclosing features of the discharge nozzle.   
Kirschner does disclose discharge nozzles (nozzle is inherently at end of each bag 12/14 leading, respectively, to 28/29).
Richter teaches that it is known in the art to modify a syrup dispenser (similar to syrup dispenser of Kirschner) to include discharge nozzles (47/49) that includes a housing (102/104/30) and a nozzle valve (52/56) shiftably mounted in the housing, said nozzle valve (52/56) being shiftable into and out of a normally-closed valve position 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the discharge nozzles of Kirschner with discharge nozzles, such as taught by Richter, for the purpose of providing valves to help control distribution of the syrup, such as shown by Richter (col. 3, lines 20-47).

Claim 13 (as far as it is definite) is rejected under 35 U.S.C. 103 as being unpatentable over Kirschner in view of Richter as applied to claim 12 above, and further in view of U.S. Pat. No. 4,344,469 (“Brown”).
With regard to claim 13, Kirschner (as modified above by Richter) discloses all the claimed features with the exception of disclosing a one-way valve associated with a bladder that permits fluid flow of the bladder and prevents fluid flow into the bladder.
Brown teaches that it is known in the art to modify a supply kit with liquid container (analogous to bladder 39) to have a one-way valve (62) associated with the container/bladder (39) to prevent fluid flow into the container (39) (see Fig. 1 and col. 4, lines 48-52).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a one-way valve associated with a liquid container/bladder, as taught by Brown, to the arrangement (and bladders) of Richter for the purpose of providing unwanted flow of fluid back into a liquid container/bladder (see col. 4, lines 48-52 of Brown).   

Claim 16 (as far as it is definite) are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner in view of U.S. Pat. Pub. No. 2014/0083340 (hereinafter “Dull”).
With regard to claim 16, Kirschner discloses all the claimed features with the exception of disclosing at least one of the bladders comprising a gas-permeable bag that permits oxygen from outside the bladder to migrate into the interior space. 
Dull teaches that it is known in the art to modify a supply kit with liquid container bladders (40) to include a gas-permeable bag that permits oxygen from outside the bladder to migrate inside (non-barrier film – paras [0046] and [0047]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize any suitable material for the bag of Kirschner, such as a gas permeable bag taught by Dull, for the purpose of providing a bag that is tough and has flex crack resistance, such as taught by Dull (paras [0046] and [0047]).
Allowable Subject Matter
Claims 8, 10, 14, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Kirschner and Richter are the closest prior art of record. Kirschner, as modified by Richter do not teach or suggest “each of said one or more metering bodies . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /JESSICA CAHILL/Primary Examiner, Art Unit 3753